Title: To James Madison from William Jones, 18 May 1814
From: Jones, William
To: Madison, James


        
          Dear Sir
          Navy Department May 18. 1814
        
        The last date recd from Com Chauncey is of the 9th with Copy of a letter that morning received from Captain Woolsey herewith enclosed together with an account of the enemys force and operations at Oswego (which place he abandoned on the 7th.) as stated by a deserter.
        The ship designated in this account as the Prince Regent is not the one so called in his old fleet but his new large ship commanded by Sir James Yeo. The force was certainly formidable and proves how extremely imperfect & deceptive is the information received by our commanders through their agents. I had the best reason to believe that no part of our ordinance and stores for our squadron was at Oswego but it appears that we had eight heavy guns and some naval stores at that place. The latter must have been taken or destroyed and two of the guns; but as six of the Guns were onboard a schooner which Captain Woolsey sunk in the River they will I trust be recovered. I am not informed of the nature or extent of our loss in naval stores but I am inclined to believe it will not prove of very serious importance. The accounts from Europe are in my view of a gloomy nature as respects our prospects of negociation. Britain will have changed her character if under the dominating and intoxicating circumstances of her fortune she would display anything like a rational disposition. On the contrary I should not be surprized if the rumour mentioned by Mr Beasley should prove to be her real pretension. Viz. that we renounce all trade beyond the cape of Good Hope and to the West Indies & abandon the Fisheries. Impressment it appears she pertinaciously adheres to. These pretensions may appear extravagant but they are not to much for her gross and debauched appetite. Will the northern powers interpose their friendly influence from a feeling of common interest? Or will they find in the partition and plunder of the continent and the expulsion of the Turks, a countervailing equivalent. My mind is made up for the worst and my consolation is that whatever disasters we may sustain, the vindictive desperation of the enemy will unite and purify the country and I trust enable us to sustain the conflict and preserve our institutions undefiled.
        Though gratified to see the ambition of the despotic ruler of france humbled, I consider the subjugation of that great empire as one of the greatest calamities that has ever befallen the civilized world. I enclose a copy of admiral cochranes proclamation exciting the Blacks to revolt and desertion, as the first fruits of that disposition which is to meet our mission at Gottenburg. With Sincere regard and respect I am your Obdt Servt
        
          W Jones
        
       